Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
SARACEN LLC, et al., §
Plaintiffs,
VS. CIVIL ACTION NO. H-18-3714
SYLVAIN ROSS, et al., ;
Defendants.

JURY QUESTIONS
 

Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 2 of 11

Jury Questions

Question No. 1

Has Saracen proven, by a preponderance of the evidence, that any of the following

methods and processes for the congestion analysis of electric power grids incorporated into the

VisualNode 2016 software program as of March 2016, alone or in combination, were its trade

secrets?

Answer “Yes” or “No” as to each item:

A. The process of gathering historical power-grid data and congestion information

relevant to power-flow calculations—before 2017, when that information was no
longer removed from public view after a period—to make the data accessible to the
VisualNode 2016 software program.

Answer: N O

The process of linking the historical data on power flow, generation, and demand, from
a time-series of cases, primarily from the Midcontinent Independent System Operator
(MISO) grid.

Answer: N O

The method of calculating power flow on an electric power grid, primarily the grid
operated by MISO, using phase angle.

Answer: N U

The method of identifying the primary direction of the power flow, and “orienting” the
power flow data to display the primary direction, using an algorithm based on bus

names for the calculation and display.

Answer: S U)
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 3 of 11

E. The method of computing shift factors by inverting a matrix to quantify the degree to
which a specific element or change in power-grid flow historically contributed to
congestion in that grid.

Answer: N O

F, The method of visually presenting, on dynamically connected maps, charts, and tables,

the information connecting power-grid elements to congestion using a combination of

historical power information time-series, shift factors, and the resulting constraints.

Answer: | . 0)
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 4 of 11

If you answered “Yes” to any item in Question No. 1, then answer Question No. 2 as to

that item.

Question No. 2

Has Saracen proven, by a preponderance of the evidence, that Mr. Ross and Marginal

Unit misappropriated any trade secrets, if any you have found?

Answer “Yes” or “No” as to each item:

A,

The process of gathering historical power-grid data and congestion information
relevant to power-flow calculations—before 2017, when that information was no
longer removed from public view after a period—to make the data accessible to the
VisualNode 2016 software program.

Answer:

The process of linking the historical data on power flow, generation, and demand, from
a time-series of cases, primarily from the Midcontinent Independent System Operator
(MISO) grid.

Answer:

The method of calculating power flow on an electric power grid, primarily the grid
operated by MISO, using phase angle.

Answer:

The method of identifying the primary direction of the power flow, and “orienting” the
power flow data to display the primary direction, using an algorithm based on bus
names for the calculation and display.

Answer:
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 5 of 11

E. The method of computing shift factors by inverting a matrix to quantify the degree to
which a specific element or change in power-grid flow historically contributed to
congestion in that grid.

Answer:

F. The method of visually presenting, on dynamically connected maps, charts, and tables,
the information connecting power-grid elements to congestion using a combination of
historical power information time-series, shift factors, and the resulting constraints.

Answer:
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 6 of 11

If you answered “Yes” as to any item in Question No. 2, then answer Question No. 3 as
to that item.
Question No. 3

Has Saracen proven, by clear and convincing evidence, that Mr. Ross and Marginal Unit’s

misappropriation, if any you have found, was willful and malicious?

Answer “Yes” or “No” as to each item:

A. The process of gathering historical power-grid data and congestion information
relevant to power-flow calculations—before 2017, when that information was no
longer removed from public view after a period—to make the data accessible to the
VisualNode 2016 software program.

Answer:

B. The process of linking the historical data on power flow, generation, and demand, from
a time-series of cases, primarily from the Midcontinent Independent System Operator
(MISO) grid.

Answer:

C. The method of calculating power flow on an electric power grid, primarily the grid
operated by MISO, using phase angle.
Answer:

D. The method of identifying the primary direction of the power flow, and “orienting” the
power flow data to display the primary direction, using an algorithm based on bus
names for the calculation and display.

Answer:
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 7 of 11

E. The method of computing shift factors by inverting a matrix to quantify the degree to
which a specific element or change in power-grid flow historically contributed to
congestion in that grid.

Answer:

F,. The method of visually presenting, on dynamically connected maps, charts, and tables,
the information connecting power-grid elements to congestion using a combination of
historical power information time-series, shift factors, and the resulting constraints.

Answer:
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 8 of 11

Question No. 4
Has Saracen proven, by a preponderance of the evidence, that Mr. Ross breached the
Saracen Confidential Information and Intellectual Property Policy that he agreed to follow?
Answer “Yes” or “No.”

Nes

 

Answer:
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 9 of 11

If you answered “Yes” to Question No. 4, then answer Question No. 5A.
Question No. 5A

What amount of money, if any, if paid now in cash, would fairly compensate Saracen for
the damages caused by Mr. Ross’s breach of the Saracen Confidential Information and Intellectual
Property Policy, if any you have found?

Answer in dollars and cents, if any.

HDS DOO 00

Answer: $
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 10 of 11

If you answered “Yes” to any item in Question No. 2, then answer Question No. 5B.
Question No. 5B

What amount of money, if any, if paid now in cash, would fairly compensate Saracen for
the damages caused by Mr. Ross and Marginal Unit’s misappropriation of Saracen’s trade secrets,
if any you have found?

Auswer in dollars and cents, if any.

Answer: $

10
Case 4:18-cv-03714 Document 129 Filed on 02/27/20 in TXSD Page 11 of 11

If you answered “Yes” to any item in Questions Nos. 2 and 3, then you must answer
Question No. 5C.
Question No. 5C

Has Saracen proven, by clear and convincing evidence, an amount of exemplary damages,
not more than two times the amount of the compensatory damages for trade-secret
misappropriation, that should be awarded for willful and malicious misappropriation of Saracen’s
trade secrets, if any you have found?

Answer in dollars and cents, if any.

Answer as to Sylvain Ross: $

Answer as to Marginal Unit: $

11
